Citation Nr: 1518868	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-21 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance for the 2013 calendar year.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Medical Center in Dallas, Texas.


FINDING OF FACT

The Veteran is service-connected for peripheral neuropathy of both the right and left lower extremities as well as for a back disability necessitating the use of a knee brace and wheelchair that tend to wear and tear the Veteran's clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the 2013 calendar year have been met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810. 

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c)  discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) , or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2014). 

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements of paragraph (a) of this section as of that date.  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claim and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b) (2014).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA. See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2) (2014).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3) (2014).

The Veteran claims entitlement to a clothing allowance because his right knee instability necessitates prosthetic or orthopedic appliances.  Specifically, the Veteran contends that his bilateral knee disability is due to his service-connected disabilities including type II diabetes mellitus and associated peripheral neuropathy of the lower extremities as well as his service-connected back disorder, which requires that he purchase and wear a knee brace for his right knee as well as use a wheelchair.  He wants an annual clothing allowance payment to cover the cost of this knee brace and wheelchair.  Additionally, the Veteran claims that he has been receiving this clothing allowance in previous years and should be entitled to continue to receive this benefit.

The Veteran is currently service-connected for the following disabilities: posttraumatic stress disorder (PTSD), rated as 70 percent disabling; ischemic heart disease, rated as 60 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; cystitis, hemorrhagic associated with type II diabetes mellitus, rated as 40 percent disabling; peripheral neuropathy with radiculopathy of the upper left extremity associated with type II diabetes mellitus, rated as 20 percent disabling;  peripheral neuropathy with radiculopathy of the upper right extremity associated with type II diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; degenerative disc disease of the thoracolumbar spine and scoliosis (back disability), rated as 10 percent disabling; peripheral neuropathy with radiculopathy of the lower left extremity associated with type II diabetes mellitus, rated as 10 percent disabling; peripheral neuropathy with radiculopathy of the lower right extremity associated with type II diabetes mellitus, rated as 10 percent disabling; and noncompensable ratings for a right hearing loss, deviation of nasal septum with nasal congestion and erectile dysfunction.  He is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  

The Board finds that the medical and lay evidence of record demonstrates that because of his service-connected right bilateral peripheral neuropathy of the lower extremities and back disability, the Veteran is in need of a clothing allowance for a knee brace and a wheelchair, which wear and tear his clothing.  A review of the medical evidence shows that the Veteran needs a left knee brace to help with his mobility.  See Orthopedic Lab Consult Request dated January 2008.  The evidence of record also establishes that the Veteran has mobility limitations and sometimes falls as result of his bilateral peripheral neuropathy.  See VA medical treatment record dated June 2011.  In addition, a June 2011 medical treatment record indicates that VA previously provided the Veteran with a scooter for his mobility limitations.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an annual clothing allowance for the year 2012.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a clothing allowance for the 2013 calendar year is granted.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


